DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: “an acquisition unit configured to acquire first and second image signals generated by imaging device” in lines 17-18 should be “an acquisition unit configured to acquire first and second image signals generated by the imaging device” or similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” in Claims 1, 12.
Insufficient structural support has been provided for the “acquisition unit”.  Please see the rejection under 35 U.S.C. 112(b) below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the controller is configured to calculate the first and second focal lengths by dividing into a first time zone…and a second time zone” in lines 9-13.  This limitation is indefinite because it is unclear how the controller may be divided to create the first time zone and the second time zone.  For example, processing in the controller could be divided over time such that the second time zone is a period of time in which the second focal length is calculated and which follows the first time zone in which the first focal length is calculated. Alternately, the controller could comprise two zones with the first focal length calculation occurring in a zone allocated for processing at the first time and the second focal length calculation occurring in a zone allocated for processing at the second time.
Claims 9-10 recite “detection information in an image signal” in lines 18 and 25, respectively.  These limitations are indefinite because it is unclear if “an image signal” refers to the first image signal, the second image signal, or an additional image signal.
Claim 12 recites “an imaging signal” in line 12 and again line 14.  The recitation in line 14 is indefinite because it is unclear if the imaging signal is the same signal referenced in line 12 or an additional signal.  Similarly, Claim 12 recites “an observation target” in line 13 and again in line 19.  The recitation in line 19 is indefinite because it is unclear if the observation target is the same target referenced in line 13 or an additional target.

Claim limitation “acquisition unit” in Claims 1, 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “acquisition unit” has no known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015012096 A1 by Nara et al. (hereinafter “Nara”).
Regarding Claim 1, Nara discloses a control device (3D medical observation device) comprising: an acquisition unit configured to acquire first and second image signals generated by an imaging device having an autofocus function (microscope main body 30 with independent imaging units 34 and 35 which receive an AF operation signal; [0038, 57]; Fig. 4); a signal processor configured to detect detection information of the first and second image signals (CCU 40 receives output signals from imaging units 34 and 35; [0041]; Fig. 4); and a controller (comparing section 29 provides input signals to distance measurement calculation units 43 and 44 and switching section 45; [0057-58]; Fig. 4) configured to calculate a first focal length based on the detection information of the first image signal (focal length of imaging unit 34), calculate a second focal length based on the detection information of the second image signal (focal length of imaging unit 35), and set a focal length of the imaging device to capture the observation target irradiated with the second light to either the first or second focal length at least based on the detection information of the second image signal (shift in distance measuring point T2 corresponding to the imaging unit 35 based on the calculated deviation S; [0066-68]; Fig. 7).
Nara does not disclose the acquisition unit acquiring first and second images by capturing an observation target irradiated with first light and second light having different wavelength bands, respectively.  However, in a separate embodiment, Nara discloses the medical apparatus comprising a light source unit 3 for emitting normal light and excitation light to the subject.  Imaging units 20 and 21 capture a normal light image and an excitation light image, respectively ([0011-12]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the illumination configuration of the additional embodiment with the benefit of enabling ordinary light imaging and infrared imaging (Nara [0011]).
Regarding Claim 2, modified Nara discloses the control device according to claim 1.  Nara further discloses wherein the controller is configured to: set a focal length for acquiring the second image signal to the first focal length in a case where an absolute value of a difference between the first focal length and the second focal length is smaller than a predetermined value (distance measuring point T2 corresponding to imaging unit 35 is shifted to the imaging unit 34 side based on a comparison with the focal length; [0066-67]); and set the focal length for acquiring the second image signal to either the first or second focal length according to a comparison result in a case where the absolute value of the difference between the first focal length and the second focal length is equal to or greater than the predetermined value (distance measuring point T2 corresponding to the imaging unit 35 is shifted based on the calculated deviation S; [0066-68]; Figs. 7-9).
Nara does not disclose a comparison drawn from a brightness of at least a part of a component of the second image signal.  However, in a separate embodiment, Nara discloses the medical apparatus comprising a light source unit 3 for emitting normal light and excitation light to the subject.  Imaging units 20 and 21 capture a normal light image and an excitation light image, respectively.  Image data from each of the captured images is compared and used in the determination of the AF operation to be performed by AF control units 24 and 28.  The comparison may include brightness information of the captured images ([0011-12, 37]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the brightness comparison of the additional embodiment with the benefit of controlling the image capture by the imaging units (Nara [0037]).
Regarding Claim 3, modified Nara discloses the control device according to claim 1.  Nara further discloses wherein the controller is configured to set a focal length for acquiring the second image signal (shift in distance measuring point T2 corresponding to the imaging unit 35; [0066-68]; Fig. 7).
Nara does not disclose setting the focal length according to a comparison result between a brightness of at least a part of a component of the second image signal and a threshold value.  However, in a separate embodiment, Nara discloses the medical apparatus comprising a light source unit 3 for emitting normal light and excitation light to the subject.  Imaging units 20 and 21 capture a normal light image and an excitation light image, respectively.  Image data from each of the captured images is compared and used in the determination of the AF operation to be performed by AF control units 24 and 28.  The comparison may include brightness information of the captured images ([0011-12, 37]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the brightness comparison of the additional embodiment with the benefit of controlling the image capture by the imaging units (Nara [0037]).
Regarding Claim 4, modified Nara discloses the control device according to claim 2.  Nara further discloses wherein the controller is configured to: set the focal length for acquiring the second image signal to the first focal length (distance measuring point T2 corresponding to imaging unit 35 is shifted to the imaging unit 34 side based on a comparison with the focal length; [0066-67]); and set the focal length for acquiring the second image signal to the second focal length (distance measuring point T2 corresponding to imaging unit 35 is shifted to the imaging unit 35 side based on a comparison with the focal length; [0066-68]; Figs. 7-9).
Nara does not disclose a case where the brightness is smaller than the threshold value or a case where the brightness is equal to or greater than the threshold value.  However, in a separate embodiment, Nara discloses the medical apparatus comprising a light source unit 3 for emitting normal light and excitation light to the subject.  Imaging units 20 and 21 capture a normal light image and an excitation light image, respectively.  Image data from each of the captured images is compared and used in the determination of the AF operation to be performed by AF control units 24 and 28.  The comparison may include brightness information of the captured images.  For example, the imaging unit 20 is chosen for imaging in a case when a captured image from the imaging unit 20 has a larger brightness than the previous image data from imaging unit 21, while the imaging unit 21 is chosen for imaging in a case when a captured image from the imaging unit 21 has a larger brightness than the previous image data from imaging unit 20 ([0011-12, 37]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the brightness comparison of the additional embodiment with the benefit of controlling the image capture by the imaging units (Nara [0037]).
Regarding Claim 9, modified Nara discloses the control device according to claim 1.  Nara further discloses wherein the controller is configured to set a detection frame that defines a detection range of detection information in an image signal (convergence angle φ defines the interval for imaging by imaging units 34 and 35 based on measurement information; [0057, 65]; Fig. 4).
Regarding Claim 11, modified Nara discloses the control device according to claim 1.  Nara further discloses wherein the controller is configured to cause a display device to display information indicating that the second image signal is being generated in a case where the imaging device is generating the second image signal (after switching the focus of imaging unit 35, a 3D image can be obtained and displayed on 3D monitor 42; [0042, 57]; Fig. 4).
Regarding Claim 12, Nara discloses a medical observation system (3D medical observation device) comprising: an imaging device having an autofocus function and configured to generate an image signal by capturing an observation target (observation systems 36 and 37 including imaging units 34 and 35 which receive an AF operation signal; [0038, 57]; Fig. 4); and a control device configured to process an image signal generated by the imaging device (processing in microscope main body 3), the control device including an acquisition unit configured to acquire first and second image signals generated by imaging device (microscope main body 30 with independent imaging units 34 and 35; [0038]; Fig. 4); a signal processor configured to detect detection information of the first and second image signals (CCU 40 receives output signals from imaging units 34 and 35; [0041]; Fig. 4), and a controller (comparing section 29 provides input signals to distance measurement calculation units 43 and 44 and switching section 45; [0057-58]; Fig. 4) configured to calculate a first focal length based on the detection information of the first image signal (focal length of imaging unit 34), calculate a second focal length based on the detection information of the second image signal (focal length of imaging unit 35), and set a focal length of the imaging device to capture the observation target irradiated with the second light to either the first or second focal length at least based on the detection information of the second image signal (shift in distance measuring point T2 corresponding to the imaging unit 35 based on the calculated deviation S; [0066-68]; Fig. 7).
Nara does not disclose the acquisition unit acquiring first and second images by capturing an observation target irradiated with first light and second light having different wavelength bands, respectively.  However, in a separate embodiment, Nara discloses the medical apparatus comprising a light source unit 3 for emitting normal light and excitation light to the subject.  Imaging units 20 and 21 capture a normal light image and an excitation light image, respectively ([0011-12]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the illumination configuration of the additional embodiment with the benefit of enabling ordinary light imaging and infrared imaging (Nara [0011]).

Claims 5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Nara as applied to claim 2 above, and further in view of US 20100245550 A1 by Ishihara (hereinafter “Ishihara”).
Regarding Claim 5, modified Nara discloses the control device according to claim 2.  Nara does not disclose wherein the first light is white light and the second light is blue light, the first image signal is a signal of a white light image, and the second image signal is a signal of a fluorescence image containing red fluorescence emitted by a substance excited by the blue light, and the controller is configured to compare a brightness of a red component of the second image signal with a threshold value.
However, in a separate embodiment, Nara discloses the medical apparatus comprising a light source unit 3 for emitting normal light and excitation light to the subject.  The excitation light can be emitted as narrowband light with a wavelength in the range 390-445 nm.  Imaging units 20 and 21 capture a normal light image and an excitation light image, respectively.  Image data from each of the captured images is compared and used in the determination of the AF operation to be performed by AF control units 24 and 28.  The comparison may include brightness information of the captured images, including for each component of the white light image ([0011-12, 35-37]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the brightness comparison of the additional embodiment with the benefit of controlling the image capture by the imaging units (Nara [0037]).
Further, Ishihara discloses a fluoroscopy apparatus including an optical system for capturing fluorescence emitted from an observation target A.  A reference filter 50 transmits autofluorescence generated by the observation target A in the wavelength range of 500-630 nm to an image-acquisition device 20.  The reference filter 50 further transmits an excitation wavelength in the range of 400-470 nm to the observation target A to generate the autofluorescence emission ([0093]; Figs. 8-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the fluorescence light characteristics disclosed by Ishihara with the benefit of reducing inclusion of blood vessel information in a reference image (Ishihara [0092]).
Regarding Claim 6, modified Nara discloses the control device according to claim 2.  Nara does not disclose wherein the first light is white light and the second light is infrared light, the first image signal is a signal of a white light image, and the second image signal is a signal of a fluorescence image containing fluorescence emitted by a substance excited by the infrared light, and the controller is configured to compare a brightness of the second image signal with a threshold value.
However, in a separate embodiment, Nara discloses the medical apparatus comprising a light source unit 3 for emitting normal light and excitation light to the subject.  The excitation light can be emitted as infrared light with a wavelength in the range of 790-820 nm or 905-970 nm.  Imaging units 20 and 21 capture a normal light image and an infrared light image, respectively.  Image data from each of the captured images is compared and used in the determination of the AF operation to be performed by AF control units 24 and 28.  The comparison may include brightness information of the captured images, including for each component of the white light image ([0011-12, 35-37]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the brightness comparison of the additional embodiment with the benefit of controlling the image capture by the imaging units (Nara [0037]).
Further, Ishihara discloses a fluoroscopy apparatus including an optical system for capturing fluorescence emitted from an observation target A.  White light and excitation light are emitted from light source 3 to the observation target A to facilitate the capture of normal light images and fluorescence images from reflected light in the IR range ([0095-96]; Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the light emission configuration disclosed by Ishihara with the benefit of constantly generating a corrected fluorescence image from image information obtained by the image-acquisition device (Ishihara [0101]). 
Regarding Claim 7, modified Nara discloses the control device according to claim 6.  Nara does not disclose wherein the first and second image signals are signals generated by the imaging device in a case where the observation target is simultaneously irradiated with the first light and the second light.  However, Ishihara discloses the fluoroscopy apparatus including an optical system for capturing fluorescence emitted from an observation target A.  White light and excitation light are constantly emitted from light source 3 to the observation target A to facilitate the capture of normal light images and fluorescence images from reflected light in the IR range ([0095-96]; Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the light emission configuration disclosed by Ishihara with the benefit of constantly generating a corrected fluorescence image from image information obtained by the image-acquisition device (Ishihara [0101]). 
Regarding Claim 8, modified Nara discloses the control device according to claim 6.  Nara further discloses wherein the controller is configured to calculate the first and second focal lengths by dividing into a first time zone in which only the first focal length is calculated by acquiring the first and second image signals (imaging on the imaging unit 34 after shifting a measurement point), and a second time zone in which only the second focal length is calculated by acquiring the first and second image signals (imaging to the imaging unit 35 side after shifting a measurement point; [0066-68]; Figs. 7-9).
Nara does not disclose wherein the first and second image signals are signals generated by the imaging device in a case where the first light and the second light are alternately irradiated to the observation target in a time-division manner.  However, in a separate embodiment, Nara discloses the medical apparatus comprising a light source unit 3 for emitting normal light and excitation light to the subject.  An excitation light filter 5 is inserted into and removed from an optical path of the light source 3 to allow for the alternate emission and normal and special light ([0011-12]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the light emission pattern of the additional embodiment with the benefit of utilizing the same device for normal and special light observation (Nara [0012]).
Regarding Claim 10, modified Nara discloses the control device according to claim 5.  Nara further discloses the controller configured to set a detection frame that defines a detection range of detection information in an image signal according to a detection result of the fluorescence region (convergence angle φ defines the interval for imaging by imaging units 34 and 35 based on measurement information; [0057, 65]; Fig. 4).
Nara does not disclose wherein the signal processor is configured to detect a fluorescence region where the fluorescence is emitted.  However, Ishihara discloses a fluoroscopy apparatus including an optical system for capturing fluorescence emitted from an observation target A.  A reference filter 50 transmits autofluorescence generated by the observation target A in the wavelength range of 500-630 nm to an image-acquisition device 20.  The reference filter 50 further transmits an excitation wavelength in the range of 400-470 nm to the observation target A to generate the autofluorescence emission ([0093]; Figs. 8-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nara with the fluorescence light characteristics disclosed by Ishihara with the benefit of reducing inclusion of blood vessel information in a reference image (Ishihara [0092]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200305695 A1
US 20180136129 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795